Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 10/25/21; 6/21/21; 2/17/21 10/13/20 has been considered.
Oath/Declaration
	Oath/Declaration filed on 10/13/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-10, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Happ et al. (U.S. Patent Publication No. 2007/0097739).
Referring to figures 1-10, Happ et al. memory device, comprising:
a first access line (122);
a second access line (130);
a memory cell (134) coupled with the first access line (130) and the second access line (122), the memory cell (134) comprising a first portion of a chalcogenide memory storage element having a first width and a first doping concentration of a dopant, and a second portion of the chalcogenide memory storage element having a second width and a second doping concentration of the dopant (see paragraphs# 25+, figures 2-7).
Regarding to claim 2, the first width of the first portion of the chalcogenide memory storage element is different than the second width of the second portion of the chalcogenide memory storage element based at least in part on the first doping concentration being different than the second doping concentration (see figures 2-5, paragraphs# 27-28).
Regarding to claim 3, the first portion of the chalcogenide memory storage element  (124) is coupled to the first access line (122) and wherein the first doping concentration is higher than the second doping concentration (126/128, see figure 2-5, paragraphs # 27-28) .
Regarding to claim 4, the first width of the first portion of the chalcogenide memory storage element (124) is the same as the second width of the second portion of the chalcogenide memory storage element (126/128) and the first doping concentration is different than the second doping concentration (see figure 2, paragraphs# 27-28).
Regarding to claim 5, the memory cell (134) comprises a third portion of the chalcogenide memory storage element (128) having a third width and a third doping 
Regarding to claim 6, the dopant is indium (see paragraph# 25).
Regarding to claim 7, the dopant affects an etching rate of the chalcogenide memory storage element (see paragraph# 25, figure 5, it is inherent that different material (dopant) will provide different etching rate).
Regarding to claim 8, the memory cell (134) comprises a first surface coupled with the first access line (130) and a second surface coupled with the second access line (122), wherein a first area of the first surface (128) is greater than a second area of the second surface(124, see figure 5-7).
Regarding to claim 9, the first area of the first surface and the second area of the second surface determine a ratio that is configured to define a sense window associated with the memory cell by crowding ions at or near the second access line when the memory cell stores a logic state(see figure 5-7).
Regarding to claim 10, wherein a concentration of the dopant of the chalcogenide memory storage element (134) is higher at the first access line (124) than at the second access line (126/128, see figures 2-5, paragraphs# 27-28).
Regarding to claim 18, a memory device, comprising:
a first access line(122);
a second access line(130);

a first portion of a chalcogenide memory storage element (124) having a first width and a first doping concentration of a dopant;
a second portion of the chalcogenide memory storage element (126) having a second width and a second doping concentration of the dopant, and
a third portion of the chalcogenide memory storage element (128) having a third width and a third doping concentration of the dopant (see figures 2-7).
Regarding to claim 19, the first width of the first portion of the chalcogenide memory storage element is different than the second width of the second portion of the chalcogenide memory storage element based at least in part on the first doping concentration being different than the second doping concentration (see figure 5).
Regarding to claim 20, the third width of the third portion of the chalcogenide memory storage element(128) is different than the first width of the first portion of the chalcogenide memory storage element (126) and the third width of the third portion of the chalcogenide memory storage element (128) is different than the second width of the second portion of the chalcogenide memory storage element (126) based at least in part on the third doping concentration being different than the second doping and the first doping concentration (see figures 2-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Happ et al. (U.S. Patent Publication No. 2007/0097739) in view of Ratnam et al. (U.S. Patent Publication No. 2016/0020389) and further in view of Erbetta et al. (U.S. Patent Publication No. 2014/0034892).
Referring to figures 1-10, Happ et al. memory device, comprising:
a first access line (122);
a second access line (130);
a memory cell (134) coupled with the first access line (130) and the second access line (122), the memory cell (134) comprising a first portion of a chalcogenide memory storage 
	However, the reference does not teaches forming a second, third or fourth deck of memory cells.
	Ratnam et al. teaches forming a multi-level memory cell (see figure 2) having access lines (206/208/210) and memory cell (200, see figure 2, meeting claims 12-14, 17), the first access line and the third access line are coupled (see figure 2, meeting claims 12-14, 17), the second access line and the fourth access line are coupled (see figure 2, meeting claims 12-14, 17). 
	It would be obvious to one ordinary skill in the art to form multi-level memory cell each having the same layers to form memory device since it is well-known in the art to repeat the same process for multiple effect. See St. Regis paper, Co. V. Bemis Co. Inc. 193 USPQ 8, 11 (7th circuit 1977).
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made would provide multi-level memory cell as taught by Ratnam et al. in Happ et al. because it is known in the semiconductor art forming multi-level memory cell to save space.
	 However, the reference does not teach the memory cell having a first doping gradient of a dopant.
	Erbetta et al. the concentration of the dopant of the memory storage element is higher at the first access line than at the second access line (see paragraphs# 36+, meeting claims 11-16), the dopant is indium (see paragraph# 36, meeting claim 6). 

can improve adhesion to an adjacent electrode, improve retention of memory, e.g., stored bits, among other benefits conferred by stoichiometric differences associated with the PCM (see paragraph# 11).
	
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Happ et al. (U.S. Patent Publication No. 2007/0097739) as applied to claims 1-10 above in view of Hayashi et al. (U.S. Patent Publication No. 2014/0319442).
	Referring to figures 1-10, Happ et al. teaches a memory device having the memory cell (134) comprises a first portion (128) having a first surface coupled with the first access line (130), a second portion (124) having a second surface coupled with the second access line (122), and a third portion (126) between the first portion and second portion (124) having a cross-sectional area (see paragraphs# 25+, figures 2-7). 
 	However, the reference does not clearly teach forming the third portion having a larger cross-sectional area than both the first area of the first surface and a second area of the second surface.
 	Hayashi teaches forming a memory cell having a first portion (51), second portion (53), forming the third portion (52) having a larger cross-sectional area than both the first area of the first surface (53) and a second area of the second surface (51, see figure 14, meeting claim 10). 
	It would have been obvious to one of ordinary skill in the art to forming a memory cell having the third portion having a larger cross-sectional area than both the first area of the first In re Dailey, 357 F.2d 669, 149 USPTO 47 (CCPA 1996).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,854,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are covered by the claims of the U.S. Patent.  They correspond as follows:

Present Invention 17/039,380
10,854,813
1
1, 8
2
1 (taper shape)
3
4 (variation of the concentration of the dopant)
4
6, 7

1 (memory storage element has taper shape , variation of the concentration of the dopant in memory storage element)
6
9
7
3
8
4
9
5
10
7
11
10
12
11, 17
13
13
14
14
15
16 (variation of the concentration of the dopant in memory storage element)
16
16 (variation of the concentration of the dopant in memory storage element)
17
18
18
1, 9; 11, 17
19
1, 9; 11, 17 (memory storage element has taper shape, variation of the concentration of the dopant in memory storage element)

1, 9; 11, 17 (memory storage element has taper shape, variation of the concentration of the dopant in memory storage element)


The features of claims of the present application are covered by the claims of the U.S. Patent No. 10,854,813 as set forth above. The difference between the present application and U.S. Patents are that the claims of the present application are broader than the claim of the patent. The Patents claims anticipate the claims of the present application as detailed above. 
Therefore, the instant claims are within the scoped of the cited prior art claims. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/THANH T NGUYEN/Primary Examiner, Art Unit 2893